                Case 1:19-cv-03347-LJL-JLC Document 139 Filed 01/06/21 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                       QIANA SMITH-WILLIAMS
Corporation Counsel                                100 CHURCH STREET                                            Senior Counsel
                                                   NEW YORK, NY 10007                                   Phone: (212) 356-2360
                                                                                                          Fax: (212) 356-3509
                                                                                                        qwilliam@law.nyc.gov



                                                                                January 6, 2021

        BY ECF
        Honorable James L. Cott
        United States Magistrate Judge
        Southern District of New York
        United States Courthouse
        500 Pearl Street
        New York, NY 10007

                        Re:     Alexander Williams v. City of New York, et al.,
                                19 Civ. 3347 (LJL) (JLC) 1
        Your Honor:

                         I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, and one of the attorneys for Defendants in the above-referenced action.
        Defendants respectfully request a 1-day extension of the discovery deadline, from January 11,
        2021, up to and including January 12, 2021, for the limited purposes of conducting plaintiff’s
        deposition in light of George R. Vierno Center’s (“GRVC”) inability to produce plaintiff on
        January 8, 2021. This is defendants’ fifth request for an extension of the discovery deadline and
        there are no scheduled conferences that will be affected by this proposed extension. To the extent
        that Your Honor is inclined to grant defendants’ request, defendants also request that the Court
        endorse the attached Order directing the Warden or other official in charge of GRVC to produce
        plaintiff for his deposition on January 11, 2021, from 3:30 p.m. to 6:30 p.m. and on January 12,
        2021, from 3:00 p.m. to 7:00 p.m.

                       Today, defendants were informed by George R. Vierno Center (“GRVC”) that it
        cannot produce plaintiff for the deposition scheduled for January 8, 2021. The only dates and
        times that GRVC can provide for a seven hour deposition is on January 11, 2021, from 3:30 p.m.
        to 6:30 p.m. and on January 12, 2021, from 3:00 p.m. to 7:00 p.m.


        1
          This matter was originally docketed as 20-cv-3992. However, on or about August 27, 2020, this matter was
        consolidated into the matter bearing docket number 19-cv-3347.
       Case 1:19-cv-03347-LJL-JLC Document 139 Filed 01/06/21 Page 2 of 2




               Accordingly, defendants respectfully request a 1-day extension of the discovery
deadline, from January 11, 2021 up to and including January 12, 2021, for the limited purposes
of conducting plaintiff’s deposition, and that Your Honor endorse the attached Order providing
for the production of plaintiff for deposition. Thank you for your consideration of this matter.
                                                                    Sincerely,


                                                                             Qiana Smith-Williams
                                                                    Qiana Smith-Williams 2
                                                                    Senior Counsel

cc:     VIA FIRST-CLASS MAIL
        Alexander Williams
        George R. Vierno Center
        09-09 Hazen Street
        Bronx, NY 11370




2
  This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
reached at (646) 988-3220 or adavison@law.nyc.gov.
